Citation Nr: 1401118	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  05-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1969 to October 1971.  He has confirmed service in Vietnam from October 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from n April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board and remanded for additional development in December 2008, April 2011, April 2012 and April 2013.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that there has not been substantial compliance with the mandates of the April 2013 Board remand.  In the August 2012 remand, the Board observed that a "PTSD Stressor Review Checklist" dated in February 2012 was of record.  While it appeared that this document confirmed that the Veteran suffered from stressors relating to his military service, it was not clear who completed the form, or, what specific stressors alleged by the Veteran were in fact confirmed.  Consequently, the Board in August 2012 determined that the RO/AMC should determine which stressors are verified or consistent with the places, types and circumstances of the Veteran's service (if related to fear of hostile military or terrorist activity).  It was added that this list of stressors should be provided to the VA mental disorders examiner who should address whether the Veteran has PTSD based upon any of these stressors.

As discussed in the April 2013 remand, the AMC did not compile a list of verified stressors.  In April 2013, the Board remanded the case again to compile a list of verified stressors.  However, the AMC did not compile a list of verified stressors or indicate whether the appellant had no verified stressors.  Additionally, although another VA opinion was provided in November 2013, the VA examiner did not have access to a list of verified stressors, as requested in the April 2013 remand.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the AMC did not comply with the remand orders, the Board must remand the claim.  

The Board also notes that the VA examiner was requested to provide an opinion as to whether the appellant's psychotic disorder, not otherwise specified, was related to service.  In a November 2013 opinion, the VA examiner found that it is less likely as not that the appellant's psychotic disorder, not otherwise specified, is related to his military service or reported military stressor.  In the rationale, the VA examiner stated that the onset of the psychotic symptoms was unclear and noted that the symptoms may be only mildly intrusive to his functioning.  However, the rationale did not explain why the VA examiner opined that the psychotic disorder was less likely as not related to military service.  Thus, a clarifying opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AMC should compile a list of verified stressors; the list should also include any stressors that are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of the Veteran's service.  If none of the Veteran's stressors are verified, including the stressors noted in the February 2012 checklist, the AMC should state this fact.

2.  After completion of the above, the claims file must be made available to and reviewed by the VA psychologist who conducted the October 2012 VA examination.  If he is not available, the Veteran's claims file must be made available to and reviewed by another appropriately-credentialed psychiatric-based professional.  In the event that the October 2012 VA psychologist is not available, VA may elect to have the Veteran undergo a new VA psychiatric examination.  If this occurs, all appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current psychiatric diagnosis, specifically commenting on PTSD and a psychotic disorder, not otherwise specified (NOS).  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.

The examiner should provide a medical opinion- after considering and reviewing all evidence associated with the record after October 2012, including this remand and the stressor verification information to have been completed by the AMC (see 1 above), as to whether it is at least as likely as not (50 percent probability) that any currently diagnosed acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service.  

In the November 2013 VA opinion the VA examiner stated that the onset of the psychotic disorder, NOS, was unclear, and also opined that it was less likely as not related to military service or a military stressor.  The VA examiner should provide a full rationale as to why the disorder is less likely as not related to military service or a military stressor.

The examiner should also opine- after reviewing and commenting on the stressor verification list compiled by the AMC as to whether, if PTSD is diagnosed, it is at least as likely as not  that the Veteran suffers from PTSD based on any of the stressors as verified by the AMC.  The psychologist is instructed to consider only the stressor(s), if any, identified as having  been verified by the record.

The psychologist should also opine, in the event that PTSD is diagnosed, if it is at least as likely as not  that the Veteran currently suffers PTSD due to his fear of hostile military or terrorist activity during his service in the Republic of Vietnam?  The stressor of threat due to hostile military activity, while in Vietnam, is accepted as verified for purposes of this examination.

Provide the VA examiner with access to the appellant's complete VBMS and Virtual VA files for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

